[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION 
RE: PLAINTIFF'S MOTION TO OPEN JUDGMENT AND ARTICULATE DATED NOVEMBER 2, 2000; AND DEFENDANT'S MOTION TO OPEN JUDGMENT AND ARTICULATE DATED NOVEMBER 14, 2000
At the time of oral argument regarding the above two motions, this court inquired of each attorney as to whether they desire to have the court treat the above two motions as motions to reargue. Each attorney said no. A motion to articulate cannot be used to change a decision. The plaintiff seeks to have the court articulate the alimony order to provide that it is to also terminate upon the remarriage of the defendant. The addition of that provision would have the affect of changing the order of this court and it is therefore denied.
The defendant's motion to articulate seeks to have the plaintiff provide copies of his pay stubs to the defendant on a regular basis either monthly or bimonthly. The addition of that provision would have the affect of changing the order of this court and it is therefore denied.
The defendant further seeks to change the pro rata date for the calendar year 2000 from the present date that the Memorandum of Decision was filed to July 27, 2000. The addition of that provision would have the affect of changing the order of this court and it is therefore denied.
The defendant further seeks to have the court articulate the decision regarding health insurance. The parties are in dispute as to the meaning of the health insurance provision that presently provides that "[t]he plaintiff is to maintain health insurance for the minor child as is available through his place of employment.'t The parties are in dispute as to whether the requirement to provide health insurance includes dental insurance. The court articulates its decision by stating that health insurance does include dental insurance. CT Page 15602
The parties stipulated regarding the property order concerning the plaintiff's IBM stock options, and that stipulation dated November 20, 2000 is approved of by the court.
Axelrod, J.